 SOUTHERN STEEL & STOVE COMPANY, INC.5772.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.3.The Respondents have not engaged in unfair labor practices by dischargingFrank Hopkins in June 1958.[Recommendations omitted from publication.]Southern Steel & Stove Company, Inc.,Hunter Window Corpo-ration,Southern Tool and Die Co., Inc.,and Southern Ma-chinery CorporationandSheet Metal Workers InternationalAssociation,Local Union 15, Petitioner.Case No. 5-RC-2718.August 18, 1959DECISION AND DIRECTION OF ELECTIONUpon a petitionduly filed nuclei-Section 9 (c) of the National LaborRelationsAct, a hearingwas held before Louis Aronin, hearingofficer.Thehearing officer's rulingsmade at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section3(b) of the Act,the Boardhas delegated its powers in connectionwith thiscase to a three-member panel [Chairman Leedom andMembersBean and Jenkins].Upon the entire record in this case,the Board finds:1.The Employeris engaged in commerce within the meaning ofthe Act.'2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and(7) of the Act.4.The parties are in agreement that the Employer's productionand maintenance employees,excludingfoundry employees, constitutean -appropriate unit.They are in dispute,however, with respect tothe employees of Southern Tool and Die,certain clerical employees,and certain leadmen, all of whom the Petitioner would exclude fromthe unit and the Employer would include.The employees of Southern Tool and Die are classified as machineoperators,machinists,and tool and die makers.They work in thesame bulding as other employees of the Employer and enjoy the sameworking conditions and benefits as the other employees. The Southern1 The record shows that Southern Steel & Stove Company, Inc., Hunter Window Corpo-ration, Southern Machinery Corporation, and Southern Tool and Die Co., Inc., are fourcorporations which are subject to common ownership and have a common labor relationspolicy and a common location (all the employees are housed in interconnected buildings).There issomeinterchange of employees among the four companies. In view of the fore-going, we find that the four companies constitute a single employer within the meaningof Section 2(2) of the ActJonesSausage Company,et el.,118 NLRB 1403, enfd 257F. 2d 878 (C.A. 4).124 NLRB No. 77.525543-60-vol. 124---38 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDTool and Die employees make products which ire used by the othercompanies and also do all the maintenance work for all the companies.The Petitioner would exclude these disputed employees because itclaims to have no jurisdiction over machinists and tool and die makers.As the Petitioner has advanced no cogent reason for excluding theemployees of Southern Tool and Die and as no other union seeks torepresent them separately, we find that they should be included in theproduction and maintenance unit.2Employees Buckingham, King, Turner, Arnold, and Holms, theclerical employees sought to be excluded by the Petitioner, work in theplant area under the supervision of the production and control man-ager.They are engaged in inventory control, filling requisitions, andthe issuance of work orders.As the record shows that these employeesare plant clericals, we shall include them in the unit.'The Petitioner would exclude from the unit leadmen E. M. Gibson,Peter Mason, George Houston, Donald Underwood, Peter C. O'Brien,and George D. Major on the ground that they are supervisors. As therecord is clear that these leadmen do not have the authority to hire ordischarge employees with whom they work or effectively recommendsuch action and that such authority as they possess does not involvethe use of independent judgment, but is routine in nature, we find thatthey are not supervisors within the meaning of the Act.4Accord-ingly, we shall include them in the unit.5The following employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9(b) of the Act : All production and maintenance employeesat the Employer's Richmond, Virginia, plant, including the employeesof Southern Tool and Die Co., Inc., plant clerical employees, and lead-men, but excluding the foundry employees, office clerical employees,professional employees, watchmen, and supervisors as defined in theAct.The unit found appropriate is larger than that sought by the Peti-tioner and neither the exact size of the unit nor the exact interest ofthe Petitioner in the unit is clear from the record before us.Accord-ingly, we instruct the Regional Director not to proceed with the elec-tion herein directed, until he shall have first determined that thePetitioner has made an adequate showing of interest among the em-ployees in the appropriate unit.' In the event that the Petitioner2ComfortSlipper Corporation,111 NLRB 188, 189.3Lilliston Implement Company,121 NLRB 868.4WestVirginia Pulp and PaperCo., 122 NLRB 738.GAs the parties agree that employees Burton and Ladd are not supervisors, they arealso included in the unit;and as the parties agree that employees Budge, Salva,Shufford,Hamlin, Ashworth, Breeden, Harris, Howard, Whitlow, Palmer, and Mallory are super-visors, we shall exclude them from the unit.°Kermac Nuclear Fuels Corp.,122 NLRB 1512;Foremost Dairies, Inc.,118 NLRB1424,1428, footnote 7. THE OHIO VALLEY GAS COMPANY579does not wish to participate in an election in such unit, we shall permitit to withdraw its petition upon notice to the Regional Director within10 days from the date of issuance of this Direction, and shall there-upon-vacate the Direction of Election.[Text of Direction of Election omitted from publication.]The Ohio Valley Gas CompanyandWilliam C. Rapp,PetitionerandKenova Local 10-372 Oil Chemical and Atomic WorkersInternational Union,AFL-CIO.Case No. 9-RD-218. August 18,1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, a hearing was held before Harry David Camp, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner asserts that the Union is no longer the bargainingrepresentative, as defined in Section 9(a) of the Act, of the em-ployees involved.The Union is a labor organization currently recog-nized by the Employer as the exclusive bargaining representative ofsuch employees.3.The Petitioner seeks a decertification election in a unit of pro-duction and maintenance employees in the Employer's Ironton, Ohio,natural gas service district.The Union contends that its current con-tract covering these employees operates as a bar to the petition herein,which was filed on February 24, 1959. The Employer is neutral as tothe contract-bar issue.The contract was executed on November 13,1957, and is effective to October 1, 1959, with a 60-day automatic re-newal clause.The Petitioner asserts that the contract is not a bar,urging that the checkoff clause on its face contains an ambiguity per-mitting irrevocable dues deduction authorizations which exceed thetime limitations set forth in Section 302(c) (4) of the Act.We find itunnecessary to pass upon the latter contention. In the recentDeluxeMetalcase 1 which,inter alia,announced the new contract-bar rulesrelating to the timeliness of petitions, the Board stated :Henceforth, where there is a subsisting contract, a petition filedmore than 150 days before the terminal date of a contract will beregarded as premature and will be dismissedunless a hea?^ing isIDeluxe Metal Furniture Company,121 NLRB 995.124 NLRB No. 76.